Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on December 29, 2008 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 138 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 141 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) x on March 1, 2009 pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance Dividend Income Fund A diversified fund seeking total return Eaton Vance International Equity ^ Fund A mutual fund investing in a diversified portfolio of foreign equity securities Eaton Vance Large-Cap Core Research Fund A diversified fund seeking long-term capital appreciation ^ Eaton Vance Structured Emerging Markets Fund A diversified fund investing in emerging market stocks Prospectus Dated ^ March 1, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Performance Information 5 Dividend Income Fund 5 International Equity ^ Fund 6 ^ Large-Cap Core Research Fund 7 ^ Structured Emerging Markets Fund 8 Fund Fees and Expenses 9 Investment Objectives & Principal Policies and Risks 12 Management and Organization 16 Valuing Shares 18 Purchasing Shares 18 Sales Charges ^ 22 Redeeming Shares ^ 24 Shareholder Account Features ^ 25 Tax Information 26 Financial Highlights ^ 28 Dividend Income Fund ^ 28 International Equity ^
